DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 12/31/2020.
In the instant Amendment, and claims 1, 12 and 18 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 12/31/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “providing a first user with access to data of a social media account of a second user.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Graham does disclose ‘providing a first user with access to data of a social media account of a second user.’ (para. 0054 and figs. 5-6; para. 0078 and claims 1-2; the broker service 106 is configured to limit data access by app. process/social media account; Note that an instance of broker service 106 may be provided for each user at computing device 102 (such that multiple broker services 106 may be present), or a single broker service 106 may handle all of the users. Broker service 106 may be configured to handle a single application or to handle multiple applications simultaneously. Putting this in mind, the broker service 106 providing selective access to a first user having a first user account of a second user). Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baijal et al. (hereinafter Baijal), Pub. No.: 2018/0191759 in view of Graham et al. (hereinafter Graham), Pub. No.: 2013/0067600.
Referring to claim 1, Baijal teaches a computer-implemented method for managing user access to data of a social media account, comprising: providing a first user with access to data of a social media account of a second user based on determining that a first data access request by the first user conforms to an expected data access pattern (abstract, paras. 0050 and fig. 5; expected data access pattern). 

Baijal does not explicitly disclose the feature of ‘providing a first user with access to data of a social media account of a second user’.

 (para. 0054 and figs. 5-6; para. 0078 and claims 1-2; the broker service 106 providing selective access to a first user having a first user account of a second user).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Baijal with the method and system of Graham, wherein providing a first user with access to data of a social media account of a second user to provide users with a means for the broker service receives a request to access file system data from the application, and if the data requested to be accessed is of a file type that the application is allowed to access, the broker service enables the application to access the data. Otherwise, the application is denied or prevented access to the data (Graham: para. 0004). 

Referring to claim 2, Baijal and Graham teach the method of claim 1. Baijal further teaches comprising: denying the first user access to data of the social media account of the second user based on determining that a second data access request by the first user deviates from the expected data access pattern (Baijal: abstract; para. 0050 and fig. 5, remediation action). 

Referring to claim 3, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein determining that the first data access request by the first user conforms to an expected data access pattern is performed based on analyzing any one or combination of: a historical data access pattern of the first user to data of the social media (Baijal: abstract; paras. 0050 and fig. 5; historical data). 

Referring to claim 4, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein an expected data pattern is defined based at least on relationship data of the first user with the second user (Baijal: abstract; paras. 0050 and fig. 5; behavioral model). 

Referring to claim 5, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein an expected data pattern is defined based on privacy settings of the social media account of the second user relative to a plurality of additional users (Baijal: abstract; paras. 0016, 0044-0050 and figs. 4-5; behavioral model).

Referring to claim 6, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein an expected data pattern is defined based at least on a length of time of past data accesses by the first user to data of the social media account of the second user (Baijal: abstract; paras. 0014-0015, 0035, 0050-0052 and figs. 4-5; behavioral model).

Referring to claim 7, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein an expected data pattern is defined based at least on a frequency of past data accesses by the first user to data of the social media account of the second (Baijal: abstract; paras. 0014-0015, 0035, 0050-0052 and figs. 4-5; behavioral model).

Referring to claim 8, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein an expected data pattern is defined based at least on an access pattern for a third user to data of the social media account of the second user (Baijal: abstract; paras. 0014-0015, 0035, 0050-0052 and figs. 4-5; behavioral model).

Referring to claim 9, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein an expected data pattern is defined based at least on an access pattern for the first user to data of a social media account of a third user (Baijal: abstract; paras. 0014-0015, 0035, 0050-0052 and figs. 4-5; behavioral model).

Referring to claim 10, Baijal and Graham teach the method of claim 1. Graham further teaches wherein providing a first user with access to data of a social media account of a second user based on determining that a first data access request by the first user conforms to an expected data access pattern, comprises: limiting access by the first user to the data of the social media account of the second user for a period of time (Graham: para. 0054 and figs. 5-6).

Referring to claim 11, Baijal and Graham teach the method of claim 1. Baijal further teaches wherein providing a first user with access to data of a social media account of a second user based on determining that a first data access request by the first (Baijal: abstract; para. 0050 and fig. 5, remediation action). 

Referring to claim 12, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/19/2021